     Case 2:20-cv-00675-GMN-VCF Document 3 Filed 05/05/20 Page 1 of 2



1

2

3

4

5

6                               UNITED STATES DISTRICT COURT

7                                       DISTRICT OF NEVADA

8                                                  ***

9     ANTHONY K. ANDERSON,                                 Case No. 2:20-cv-00675-GMN-VCF
10                                       Petitioner,                     ORDER
             v.
11
      STATE OF NEVADA, et al.,
12
                                     Respondents.
13

14          Petitioner Anthony K. Anderson has submitted a petition for a writ of habeas

15   corpus (ECF Nos. 1-1, 1-4). His application to proceed in forma pauperis is granted.

16   Petitioner has challenged the same judgment of conviction in at least two previous

17   actions filed in this court: 2:13-cv-00716-APG-VCF; 2:16-cv-02215-APG-PAL. In the

18   first action listed, this court denied the habeas petition on the merits (2:13-cv-00716-

19   APG-VCF, ECF No. 5). The court dismissed Anderson’s second federal habeas petition

20   as second or successive (2:16-cv-02215-APG-PAL, ECF No. 14). Petitioner was

21   required to obtain authorization from the court of appeals before he could proceed with

22   a second or successive petition. 28 U.S.C. § 2244(b)(3); Henderson v. Lampert, 396

23   F.3d 1049, 1053 (9th Cir. 2005). Petitioner does not indicate that he has sought and

24   obtained such authorization here, and this petition shall also be dismissed with

25   prejudice as second and successive.

26          Reasonable jurists would not find this conclusion to be debatable or wrong, and

27   the court will not issue a certificate of appealability.

28
                                                       1
     Case 2:20-cv-00675-GMN-VCF Document 3 Filed 05/05/20 Page 2 of 2



1
           IT IS THEREFORE ORDERED that petitioner’s application for leave to proceed
2
     in forma pauperis (ECF No. 1) is GRANTED.
3
           IT IS FURTHER ORDERED that the Clerk shall DETACH and FILE the petition
4
     (ECF Nos. 1-1 and 1-4).
5
           IT IS FURTHER ORDERED that the petition is DISMISSED with prejudice as a
6
     successive petition.
7
           IT IS FURTHER ORDERED that a certificate of appealability is DENIED.
8
           IT IS FURTHER ORDERED that the Clerk shall ENTER JUDGMENT accordingly
9
     and close this case.
10

11

12

13                5 May 2020.
           DATED: 4     2020

14

15                                               GLORIA M. NAVARRO
                                                 UNITED STATES DISTRICT JUDGE
16

17

18

19
20

21

22

23

24

25

26
27

28
                                             2
